DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore US 5832649 (hereinafter Kilgore) in view of Drazinakis US 4865319 (hereinafter Drazinakis) in view of Marshall US 8402685 (hereinafter Marshall).
Re. Cl. 1, Kilgore discloses: A wind-driven decoy (Fig. 2) having an active state in which a decoy (12L, Fig. 2) is rotatable by the wind about a blade axis (see Fig. 2, axis centered around rotational arrow of 12L) and an inactive state in which the blade is immobilized by contact with a surface of the earth (see Fig. 2, the device is capable of being used in the claimed intended use by having 12L rest on the ground by having 16L driven in further or eliminating 16M which is contemplated in Col. 4, Lines 28-30), the apparatus comprising: an earth-penetrating member (16L, Fig. 2) supporting an upstanding vertical support tube (16U, 16M, Fig. 2); at least one laterally extending suspension member (14B, Fig. 2) having a proximal end adjacent the support tube (see Fig. 2) and a distal end having an aperture therein (see Fig. 2, where 14CL is attached); an in-line swivel (see Fig. 2) connecting the decoy to a distal end portion of a control line (see Fig. 2a, 12L is connected to a distal end of 14CL) whereby the apparatus is in the inactive state when the control line is slack (see Fig. 2a, the device is capable of being used in the claimed intended use by having the decoy 12L propped up by a ground surface) and is in the active state when the control line is taut and the decoy is lifted off the surface of the earth (see Fig. 2a).
Re. Cl. 2, Kilgore discloses: a second decoy (12R, Fig. 2) having a respective axis (see Fig. 2, axis displayed by rotational arrows shown); a second laterally extending suspension member (see Fig. 2, other side of 14b where 12R is attached) having a respective proximal end adjacent the support tube and a respective distal end having a respective second aperture thereadjacent (see Fig. 2, where 14CR is secured to); a second in-line swivel (see Fig. 2, manner in which 12R is connected to 14CR which enables the displayed rotation) respectively connecting the second blade to a respective distal end portion of a second control line (see Fig. 2); whereby the apparatus is in the inactive state when both control lines are slack (as discussed above, the device is capable of being used in the claimed intended use by having the decoys 12L and 12R resting on the ground, thus both lines 14CL and 14CR being slack) and is in the active state when either control line is taut and the associated decoy is lifted off the surface of the earth (see Fig. 2).
Re. Cl. 4, Kilgore discloses: A decoy (Fig. 2) comprising an earth-penetrating portion (16L, Fig. 2) and a hollow T-shaped portion (16M, 16U and 14B Fig. 2) extending upwardly therefrom to a selected distance above the surface of the earth (see Fig. 2); two control lines (14CL and 14CR, Fig. 2); and two decoys (see 12R and 12L, Fig. 2) each having a length less than the selected distance (see Fig. 2, the vertical length of 12L and 12R is less than the distance 16U and 16M project from the ground), each decoy respectively connected by a respective in-line swivel (see Fig. 2, portion which connects 14CL to 12L and portion which connects 14CR to 12R respectively) to a respective control line whereby each blade is free to rotate when the respective control line lifts that blade off the surface of the earth (see Fig. 2, shown by rotational arrows) but is prohibited from rotation when the associated control line is slack and the blade lies in contact with the surface of the earth (see Fig. 2, the device is capable of being used in the claimed intended use by further driving 16L into the ground or eliminating 16M which is contemplated in Col. 4, Lines 28-30).
Re. Cl. 5, Kilgore discloses: A decoy (Fig. 2) comprising an earth-penetrating portion (16L, Fig. 2) and a T-shaped portion (16M, 16U and 14B, Fig. 2) comprising two laterally extensive suspension members (146B, Fig. 2), the T-shaped portion extending upwardly from the earth-penetrating portion to a selected distance above the surface of the earth (see Fig. 2); at least two decoys (12L and 12R, Fig. 2) each shorter than the selected distance (see Fig. 2, the vertical length of 12L and 12R is less than the distance 16M and 16U project from the ground) and each connected by a respective in-line swivel (see Fig. 2, portions which connect 12L and 12R to 14CL and 14CR respectively) to a respective control line (see 14CL and 14CR, Fig. 2), the respective control line movable between a respective taut setting (see Fig 2) and a respective slack setting in which the associated blade assembly contacts the surface of the earth (see Fig. 2, as discussed above the device is capable of being used in the claimed intended use by further driving 16L into the ground or eliminating 16M which is contemplated in Col. 4, Lines 28-30.
Re. Cl. 1, Kilgore does not disclose the decoy is an elongated blade, the laterally extending suspension member is a tube, or the control line extending through the aperture, the suspension tube and a portion of the vertical support tube, the control line passing through a control aperture in a wall of the support tube to a proximal end external to the support tube (Cl. 1), the second decoy is a second elongate blade, the second laterally extending suspension member is a tube; the second control line extending through the second aperture, the second suspension tube and a portion of the vertical support tube, the second control line passing through the control aperture in the wall of the support tube to a proximal end external to the support tube (Cl. 2), the T-shaped portion is hollow, the control lines extending through the hollow portion from a lower opening adjacent the earth-penetrating portion to respective upper openings adjacent respective ends of respective laterally extending portions of the T-shaped portion and the decoys are elongated blades (Cl. 4) or the T-shaped portion being hollow, the decoys are blade assemblies, the control lines extending through the hollow T-shaped portion between a respective swivel receiving aperture adjacent a distal end of the respective laterally extending suspension tube and a control aperture adjacent the earth-penetrating portion; the taut setting is a setting in which the proximal end of the respectively swivel is in abutting contact with the associated swivel aperture (Cl. 5).   Re. Cls. 1-2, Drazinakis discloses a supporting stand (Fig. 1) for a ball (Fig. 5) which is connected to a control line (17, Fig. 1) that extends through the aperture (see 16, Fig. 3), the suspension tube (10, Fig. 3) and a portion of the vertical support tube (202, Fig. 1 and 7), the control line passing through a control aperture (see Fig. 7, opening in 202 shown in Fig. 7) in a wall of the support tube to a proximal end external to the support tube (see Fig. 7, at 7).  Re. Cl. 4, Drazinakis discloses the T-shaped portion is hollow (see Fig. 1, 202 and 10-11 are hollow and therefore the resulting combination would need to be hollow to enable the lines to function as intended), the control lines extending through the hollow portion from a lower opening adjacent the base (see Fig. 7, opening where 17 penetrates out of) to respective upper openings adjacent respective ends of respective laterally extending portions of the T-shaped portion (see 16, Fig. 3). Re. Cl. 5, Drazinakis discloses the T-shaped portion being hollow (see Fig. 1, 202 and 10-11 are hollow and therefore the resulting combination would need to be hollow to enable the lines to function as intended), a control line extending through the hollow T-shaped portion between a respective swivel receiving aperture (see 16, Fig. 3) adjacent a distal end of the respective laterally extending suspension tube (see 10-11, Fig. 1-3) and a control aperture adjacent the base (see opening in 202 where 17 penetrates); the taut setting is a setting in which the proximal end of the respectively swivel is in abutting contact with the associated swivel aperture (see Fig. 1-3 and 6, the line 17 is capable of being pulled taught so that 16 contacts the portion which 17 connects to the ball; the Examiner notes that the proposed combination would enable such a configuration once anchors 14DL and 14DR are removed from the ground, for example in a storage configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control line configuration of Kilgore to pass into the T-shaped member and out of the T-shaped member as disclosed by Drazinakis since Drazinakis states that such a modification enables the user to adjust the length the ball is distanced from the suspension tube (Col. 4, Lines 34-40).
Re. Cls. 1-2 and 4-5, the combination of Kilgore in view of Drazinakis does not disclose that the decoys are elongate blades or blade assemblies.  Marshall discloses a waterfowl decoy apparatus (Fig. 3) which includes an elongated blade (50, Fig. 3) suspended from a control line (150, Fig. 3) via a swivel (173, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the decoy of Kilgore with the elongated blade of Marshall since Marshall states that such a modification creates an oscillating image upon rotating of the blade for attracting the waterfowl (Abstract, Lines 10-12).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kilgore in view of Drazinakis in view of Marshall to claims 1-2 and 4-5 above, and further in view of Glascock US 1080758 (hereinafter Glascock).
Re. Cl. 3, Kilgore in view of Drazinakis in view of Marshall would disclose a second elongate blade (decoy 12R in Kilgore replaced by blade in Marshall discussed above) having a respective blade axis (see Fig. 2 in Kilgore which show axis in which 12R rotates); a second laterally extending suspension tube (see Fig. 2 of Kilgore, where 14CR attaches) having a respective proximal end adjacent the support tube and a respective distal end having a respective aperture thereadjacent (see Fig. 2 of Kilgore); a second in-line swivel connecting the second blade to a second distal end portion of the control line (see Fig. 2 in Kilgore) but does not disclose forming a bifurcated control line whereby the apparatus is in the inactive state when the control line is slack and is in the active state when the control line is taut and both blades are lifted off the surface of the earth. Glascock discloses a lifting configuration (Fig. 1) which includes separate control lines (13, Fig. 1) which form a bifurcated control line (see attachment of 13’s at 15) whereby the apparatus is in the inactive state when the control line is slack and is in the active state when the control line is taut and both blades are lifted off the surface of the earth (see Fig. 1, when the user pulls on 5, all of the lines 13 are correspondingly moved in the same manner; Lines 78-81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Kilgore in view of Drazinakis in view of Marshall device to have the control lines joined together as disclosed by Glascock since Glascock states that such a modification produces a line the adjustment is carried out in a corresponding manner (Lines 78-81). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey US 4850798, Bain US 8769860, Brint US 2004/0107623, Butz US 2007/0137092, Butz US 8739456, Green US 5282615, Hansberry US 7115051 and Zinser US 3996694 disclose other known suspension systems which are pertinent to Applicant’s invention as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632